      Case 4:20-cv-03885 Document 1 Filed on 11/16/20 in TXSD Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

RODNEY WHIDDON AND                                §
VICTOR BRYANT,                                    §
                                                  §
        Plaintiffs,                               §
                                                  §
VS.                                               §       CIVIL ACTION NO. _____________
                                                  §
UNION PACIFIC                                     §
RAILROAD COMPANY,                                 §
                                                  §
        Defendant.                                §            (JURY TRIAL DEMANDED)

                             PLAINTIFFS’ ORIGINAL COMPLAINT

       RODNEY WHIDDON (“Whiddon”) and VICTOR BRYANT (“Bryant”) (collectively

“Plaintiffs”) file their Original Complaint against UNION PACIFIC RAILROAD COMPANY

(“Defendant” or “Union Pacific”).

                                          I.      PARTIES

       1.         Plaintiff, RODNEY WHIDDON, is a resident of Katy, Harris County, Texas, and

at all pertinent times, was a resident of Harris County, Texas and a citizen of the United States.

       2.         Plaintiff, VICTOR BRYANT, is a resident of Houston, Harris County, Texas, and

at all pertinent times, was a resident of Harris County, Texas and a citizen of the United States.

       3.         Defendant, UNION PACIFIC RAILROAD COMPANY, does business in Texas

and may be served with process through its registered agent for service, C T Corporation System,

at 1999 Bryan St., Ste. 900 Dallas, TX 75201-3136; at 7100 Kirkpatrick Blvd., Houston, TX 77028

or 1400 Douglas Street Omaha, NE 68179-1730.

            II.       JURISDICTION, VENUE & EXHAUSTION OF REMEDIES

       4.         This Court has jurisdiction to hear the merits of Whiddon and Bryant’s claims under

                                                  -1-
      Case 4:20-cv-03885 Document 1 Filed on 11/16/20 in TXSD Page 2 of 8




28 U.S.C. § 1332 and § 1343 and 29 U.S.C. § 621 et seq., in order to protect rights guaranteed by

the Age Discrimination in Employment Act of 1967, as amended, (“ADEA”). The Court also has

jurisdiction to hear the merits of Bryant’s claims under 42 U.S.C. § 2000e (“Title VII”) and 42

U.S.C. § 1981(a) (“Section 1981(a)”).

       5.      Venue is proper in this district pursuant to 28 U.S.C. § 1391. Union Pacific does

business and has locations within the Southern District of Texas and a substantial part of the

unlawful acts set forth below occurred in this district.

       6.      Whiddon timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on June 11, 2020 against Union Pacific as required under the

ADEA. On November 4, 2020, the EEOC issued its “Notice of Right to Sue.” Whiddon timely

filed this lawsuit within ninety (90) days from receipt of the EEOC’s Notice of Right to Sue letter,

a copy of which is attached hereto as Exhibit “A.”

       7.      Bryant timely filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on July 21, 2020, against Union Pacific as required under the

ADEA, Title VII, and Section 1981. On October 2, 2020, the EEOC issued its “Notice of Right

to Sue.” Bryant timely filed this lawsuit within ninety (90) days from receipt of the EEOC’s Notice

of Right to Sue letter, a copy of which is attached hereto as Exhibit “B.”

                                          III.    FACTS

       8.      Union Pacific is a Class I railroad employing over 37,000 full-time-equivalent

employees in 23 states across the western two-thirds of the United States.

       9.      Union Pacific is an employer within the meaning of 29 U.S.C. § 630(b) and

42 U.S.C. § 2000e(b).

       10.     Whiddon was born in 1960. Whiddon worked for Union Pacific for more than 41

                                                 -2-
       Case 4:20-cv-03885 Document 1 Filed on 11/16/20 in TXSD Page 3 of 8




years prior to his termination.

       11.      At the time of his termination, Whiddon was an older employee within the protected

class as defined by 29 U.S.C. § 631(a).

       12.      Bryant was born in 1960. Bryant worked for Union Pacific for more than 26 years

prior to his termination.

       13.      At the time of his termination, Bryant was an older employee within the protected

class as defined by 29 U.S.C. § 631(a).

       14.      Bryant is African American and is thus protected by the provisions of Title VII and

Section 1981.

       15.      At the time of his termination, Whiddon was a foreman at the Settegast-TX

terminal.

       16.      At the time of his termination, Bryant was a foreman general at the Settegast-TX

terminal.

       17.      At all times during their employment, Whiddon and Bryant performed well. Both

Whiddon and Bryant were qualified for the positions they held at the time of their termination; in

fact, they were qualified for promotions, but both were unlawfully denied promotions.

       18.      Both Whiddon and Bryant took and passed the manager’s test, and they applied for

the position of manager at Union Pacific.

       19.      But neither Whiddon nor Bryant were given an interview because of their age (over

40).

       20.      Other applicants who did not pass the manager’s test were given a second

opportunity to take the test; this is despite the fact that management previously said that you only

had one opportunity to take the test each six months.

                                                -3-
      Case 4:20-cv-03885 Document 1 Filed on 11/16/20 in TXSD Page 4 of 8




       21.     Others who were younger than Whiddon and Bryant were treated differently

because of their age in that they were hired as managers.

       22.     Whiddon was eligible to retire in July 2020.

       23.     Despite passing the manager’s test and applying for the position, Union Pacific

terminated both Whiddon and Bryant because of their age and proximity to retirement.

       24.     Whiddon suffered an adverse employment action because of his age—Union

Pacific terminated his employment.

       25.     Union Pacific also terminated Bryant because of his race, African-American. Other

non-African-American’s were treated more favorably than him in that they were given the

opportunity to take the manager’s test multiple times. And other non-African American Union

Pacific employees were hired as managers instead of Bryant.

       26.     Bryant suffered an adverse employment action because of his age and race—Union

Pacific terminated his employment.

                    IV.   CAUSE OF ACTION I
WHIDDON AND BRYANT’S AGE DISCRIMINATION IN VIOLATION OF THE ADEA

       27.     Plaintiffs repeats and re-allege by reference each allegation contained in the

preceding paragraphs and incorporate them as though set forth at length herein.

       28.     Plaintiffs have met all procedural prerequisites of bringing their ADEA claims.

       29.     Union Pacific’s conduct and adverse employment actions taken against Whiddon

and Bryant as described herein constitute unlawful discrimination based on Whiddon and Bryant’s

age as prohibited by 29 U.S.C. § 623(a)(1).

       30.     Whiddon and Bryant’s age was a motivating factor in Union Pacific’s decision to

terminate their employment.


                                               -4-
      Case 4:20-cv-03885 Document 1 Filed on 11/16/20 in TXSD Page 5 of 8




       31.     Upon information and belief, Whiddon and Bryant were replaced by a substantially

younger and less qualified employee.

       32.     Because of Defendant’s discriminatory conduct, Plaintiffs suffered and continue to

suffer the following damages including, but not limited to, pecuniary losses for lost wages and

other benefits associated with their employment, including, but not limited to, back pay, front pay,

lost health care benefits, retirement benefits, other fringe benefits associated with their

employment, and attorneys’ fees.

       33.     Defendant’s conduct as described constitutes a willful violation of the ADEA

within the meaning of 29 U.S.C. § 626(b), thus entitling Plaintiffs to liquidated damages.

                          V.    CAUSE OF ACTION II
             BRYANT’S RACE DISCRIMINATION CLAIM UNDER TITLE VII

       34.     Bryant repeats and re-alleges by reference each allegation contained in the

preceding paragraphs and incorporate them as though set forth at length herein.

       35.     Union Pacific’s actions as explained above constitute discrimination because of

race under 42 U.S.C. § 2000e.

       36.     Bryant is a member of a protected class: African American.

       37.     Bryant was qualified for the position he held at Union Pacific.

       38.     Bryant suffered an adverse employment action—Union Pacific intentionally

terminated his employment because of his race.

       39.     Similarly situated non-African Americans were treated more favorably under

nearly identical circumstances. Non-African American employees participated in and enjoyed

employment benefits that were not available to Bryant because he is African American.

       40.     Alternatively, Bryant was replaced by a non-African American.

       41.     Union Pacific acted with actual malice or with reckless disregard to Bryant’s
                                            -5-
      Case 4:20-cv-03885 Document 1 Filed on 11/16/20 in TXSD Page 6 of 8




federally protected rights.

       42.     Union Pacific’s actions caused Bryant damages. Bryant seeks the following

damages under Title VII: actual damages, compensatory damages for future pecuniary losses,

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

nonpecuniary losses, punitive damages, front pay, back pay (and the economic value of fringe

benefits, including: medical, retirement, and vacation benefits), consequential, pre and post

judgment interest, his reasonable and necessary attorney’s fees and costs of court.

                       VI.  CAUSE OF ACTION III
       BRYANT’S RACE DISCRIMINATION CLAIM UNDER SECTION 1981(a)

       43.     Bryant repeats and re-alleges by reference each allegation contained in the

preceding paragraphs and incorporate them as though set forth at length herein.

       44.     Bryant brings his claim under Section 1981(a) because he was discriminated in the

formation or enforcement of his employment contract.

       45.     Union Pacific’s actions as explained above constitute discrimination because of

race under 42 U.S.C. § 1981(a).

       46.     Bryant is a member of a protected class: African American.

       47.     Bryant was qualified for the position he held at Union Pacific.

       48.     Bryant suffered an adverse employment action—Union Pacific intentionally

terminated his employment because of his race. But for his race, African American, Bryant would

not have suffered the loss of a legally protected right—his job.

       49.     Similarly situated non-African Americans were treated more favorably under

nearly identical circumstances. Non-African American employees participated in and enjoyed

employment benefits that were not available to Bryant because he is African American.

       50.     Alternatively, Bryant was replaced by a non-African American.
                                               -6-
      Case 4:20-cv-03885 Document 1 Filed on 11/16/20 in TXSD Page 7 of 8




       51.     Union Pacific acted with actual malice or with reckless disregard to Bryant’s

federally protected rights.

       52.     Union Pacific’s actions caused Bryant damages. Bryant seeks the following

damages under Title VII: actual damages, compensatory damages for past pecuniary losses,

emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other

nonpecuniary losses, punitive damages, front pay, back pay (and the economic value of fringe

benefits, including: medical, retirement, and vacation benefits), consequential, pre and post

judgment interest, expert fees and reasonable and necessary attorneys’ fees under 42 U.S.C. 1988,

and costs of court.

                                    VII.    JURY DEMAND

       53.     Plaintiffs demand a jury trial.

                                VIII. PRAYER FOR RELIEF

       54.     Plaintiffs ask that, on trial of this action, they have final judgment against Union

Pacific for the damages to which they are justly entitled from Defendant, including, but not limited

to the following:

               A.      Back pay, front pay and other lost job benefits and fringe benefits sufficient
                       to make the Plaintiffs whole;

               B.      Compensatory damages, as well as damages for past and future mental
                       anguish, suffering, anxiety, stress, humiliation, ability to enjoy life and
                       medical care and treatment appropriate to the proof at trial;

               C.      Liquidated damages;

               D.      compensatory damages for past (Section 1981(a) claim) and future
                       pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,
                       loss of enjoyment of life, and other nonpecuniary losses, punitive damages;

               E.      Costs of court and out of pocket expenses;

               F.      Reasonable expert fees;
                                                 -7-
Case 4:20-cv-03885 Document 1 Filed on 11/16/20 in TXSD Page 8 of 8




      G.     Pre-judgment and post-judgment interest paid at the highest rate permitted
            by law; and/or;

      H.    Such other and further relief at law or in equity, general or special, to which
            the Plaintiff may show herself to be justly entitled.


                                   Respectfully submitted,

                                   /s/ Shane McClelland__________
                                   Shane A. McClelland
                                   Law Offices of Shane McClelland, PLLC
                                   State Bar No. 24046383
                                   Southern District Bar No. 642324
                                   440 Cobia Drive, Suite 101
                                   Katy, TX 77494
                                   Telephone: 713-987-7107
                                   Facsimile: 832-827-4207
                                   Email: shane@hmtrial.com
                                   ATTORNEY FOR PLAINTIFFS
                                   RODNEY WHIDDON AND VICTOR BRYANT




                                     -8-
